Citation Nr: 0421966	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-14 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to higher disability ratings for left knee 
disability, currently assigned ratings of 10 percent for 
arthritis and 10 percent for instability.

2.  Entitlement to higher disability ratings for right knee 
disability, currently assigned ratings of 10 percent for 
arthritis and 10 percent for instability.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the New York, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO continued 
disability ratings of 10 percent each for traumatic arthritis 
of the left knee and right knee.

In a February 2004 rating decision, the RO assigned separate 
10 percent ratings, in addition to the arthritis ratings, for 
instability in each knee.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal..."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the veteran's appeal 
of the ratings assigned for his knee disabilities continues; 
he is seeking ratings higher than 10 percent for arthritis in 
each knee and 10 percent for instability in each knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2003), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

The veteran's knee disabilities are evaluated on the basis of 
limitation of motion and recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257 (2003).  The veteran underwent a VA examination in 
October 2003, when the veteran was noted to have functional 
impairment in the left knee.  It is not clear from the report 
whether there was additional limitation of motion in either 
knee due to functional factors.  The examiner noted 
instability in the left knee, but did not express an opinion 
as to the severity of the instability.  The examiner also 
reported internal derangement of the right knee, but did not 
specifically report whether there was instability.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should ask the examiner 
who conducted the October 2003 
examination to clarify whether the 
veteran had additional limitation of 
motion in either knee due to weakened 
movement, excess fatigability, or 
incoordination.  If so, the examiner 
should estimate the additional limitation 
of motion in degrees.  The examiner 
should also provide an opinion as to the 
severity of any recurrent subluxation or 
lateral instability in either knee.

If the examiner is unavailable, or unable 
to provide the requested opinions, the 
veteran should be afforded a new 
orthopedic examination in order to obtain 
these opinions.  The examiner should be 
provided with the veteran's claims 
folder.

2.  The AMC or RO should again 
readjudicate the veteran's claims, and if 
they remain denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


